DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on November 19th, 2019 have been entered and accepted.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 46 – 53, in the reply filed on August 30th, 2021 is acknowledged. Claims 28 – 45 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 – 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation “the can shells” in line 2.
Claim 46 recites the limitation “the individual layers” in line 4.
Claim 46 recites the limitation “the barrier layer” in line 4.
Claim 46 recites the limitation “the resulting tube” in line 5.
Claim 47 recites the limitation “the two kraft papers” in line 3.
Claim 48 recites the limitation “the longitudinal seam” in line 2.
Claim 49 recites the limitation “the cut edges” in line 2.
Claim 51 recites the limitation “the transport device” in line 3.
Claim 51 recites the limitation “the filling system” in line 3.
Claim 52 recites the limitation “cans according to claim 28” in line 2.
There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46 – 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty (US 2004/0052987).
Regarding claim 46, Shetty teaches a method for producing a can (Abstract), comprising: making the can shells with a continuous winding machine in which the individual layers are 
Regarding claim 47, Shetty teaches the invention disclosed in claim 46, as discussed above. Furthermore, Shetty teaches applying an adhesive selectively in the region of the folded seam where the two paper layers come to rest against each other (Para. 73 – 74).
Regarding claim 48, Shetty teaches the invention disclosed in claim 46, as discussed above. Furthermore, Shetty teaches applying an adhesive to a region of the longitudinal seam of the outermost layer so that the longitudinal seam is sealed before the resulting tube is cut into individual hollow bodies (Para. 73 – 74).
Regarding claim 49, Shetty teaches the invention disclosed in claim 46, as discussed above. Furthermore, Shetty teaches sealing the cut edges of the hollow body open on both sides (edge sealant – Para. 74).
Regarding claim 50, Shetty teaches the invention disclosed in claim 46, as discussed above. Furthermore, Shetty teaches the method wherein the winding system and a machine for processing the two open ends of the cylindrical hollow body are provided at the place of filling (Para. 18).
Regarding claim 51, Shetty teaches the invention disclosed in claim 50, as discussed above. Furthermore, Shetty teaches the can shells are fed from the machine for processing the two open ends of the cylindrical hollow body without intermediate transport of a transport device of the filling device (Para. 102 – 104).
Regarding claim 52, Shetty teaches the invention disclosed in claim 46, as discussed above. Furthermore, Shetty teaches a filling plant is used for filling cans and conventional aluminum cans (Para. 93; Para. 102 – 104).
Regarding claim 53, Shetty teaches the invention disclosed in claim 46, as discussed above. Furthermore, Shetty teaches transporting the can shells throughout different stations within the plant (Para. 18). It would have been obvious to one of ordinary skill in the art to specify different ratios of cans made of composite material and aluminum depending on the specifications required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743